Fourth Court of Appeals
                                San Antonio, Texas
                                     October 16, 2014

                                   No. 04-14-00691-CV

                      IN THE INTEREST OF J.D.J.JR. AND D.J.,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01185
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER

    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on October 24, 2014.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court